Citation Nr: 9912558	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-18 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for compression 
fracture of L-1, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981, and was serving on active duty for training in 
the reserves in April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for an 
increased evaluation for his service-connected compression 
fracture of L1.  A Notice of Disagreement was received in 
September 1995, a statement of the case was issued in March 
of 1996, and a substantive appeal was received in May 1996.  
The veteran testified at a personal hearing at the RO in May 
1996.


REMAND

The question before the Board is whether a disability 
evaluation in excess of the current 30 percent is warranted 
for the veteran's service-connected low back disability.  It 
is emphasized that the low back disability for which service 
connection has been established is described for rating 
purposes as residuals of compression fracture of the first 
lumbar vertebra.  This disability is the result of a 
parachute jump injury while the veteran was on active duty 
for training in April 1988. 

However, the issue before the Board is complicated by the 
fact that medical records show that the veteran also suffers 
from degenerative disc disease of the lumbar spine and a 
herniated disc at the L2-3 level.  The possible relationship 
between the disorders was addressed as part of an October 
1998 VA examination, and the examiner opined that the 
degenerative joint disease and herniated disc were caused by 
the normal aging process and were not due to the parachute 
jump injury or the subsequent compression fracture of L1 
occurring in 1988. 

The Board observes here that following the October 1998 VA 
examination, the RO issued a rating decision in November 1998 
denying service connection for degenerative disc condition of 
the lumbar spine with herniated disk at L2-L3.  An appeal has 
not been initiated from that determination, and the only 
issue before the Board involves the appropriate evaluation 
for the service-connected residuals of the L1 compression 
fracture.  

Although the report of the October 1998 VA examination 
clearly sets forth a medical opinion that the degenerative 
disc disease and herniated disc at L2-3 are not related to 
the service-connected residuals of the L1 compression 
fracture, the Board is unable to find any clear medical 
evidence which differentiates the symptomatology due to the 
various disorders so as to allow the Board to evaluate only 
the service-connected disability.  Such a question of 
differentiation of symptoms is medical in nature and should 
be addressed by trained medical professionals.  Accordingly, 
further development of the medical evidence is necessary. 

In light of the foregoing, this claim is REMANDED for the 
following action:

1.  Any VA medical records documenting 
ongoing treatment for the veteran's low 
back symptoms should be associated with 
the claims file. 

2.  The veteran should be requested to 
furnish the names and addresses of any 
private medical care providers who he is 
seeing for ongoing treatment of low back 
symptoms.  After obtaining any necessary 
consent to the release of medical 
records, the RO should request copies of 
all pertinent private treatment records 
and associate them with the claims file. 

3.  After completion of the above 
development, the veteran should be 
scheduled for a special VA examination to 
ascertain the current severity of his 
service-connected residuals of a 
compression fracture at L1 and to 
differentiate any symptoms attributable 
to nonservice-connected low back 
disorders.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  After examining the 
veteran and reviewing the veteran's 
claims file, the examiner should render 
an opinion as to the extent to which the 
veteran's symptoms are attributable to 
his service-connected L1 fracture as 
distinguished from symptoms attributable 
to degenerative disc disease, a herniated 
disc at L2-L3 or any other nonservice-
connected back disorder.  The examiner 
should also express an opinion as to the 
level of any additional functional loss 
due to pain, fatigue, incoordination, and 
weakness attributable only to his 
service-connected residuals of a 
compression fracture at L1, including 
during flare-ups.  If the examiner is 
unable to clearly distinguish symptoms 
due to the service-connected disability 
as opposed to nonservice-connected low 
back disorders, he or she should so 
state. 

4.  After completion of the above 
development, the RO should readjudicate 
the claim based on all of the evidence of 
record and taking into account all 
applicable law, including §§ 4.40, 4.45 
(1998) and DeLuca v. Brown, 8 Vet. App. 
202, 204-05 (1995).  The veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to obtain medical evidence to 
differentiate the underlying cause of various low back 
symptoms so as to allow for an informed evaluation of the 
veteran's low back disability.  The Board intimates no 
opinion as to the eventual determination to be made.  The 
veteran and his representative are free to submit additional 
evidence and argument in support of his appeal.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

